Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35
U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.

Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo, et al. (US 2022/0114821 A1) in view of Wang, et a. (US 10,997,463 B2).
With regard to claim 1, Arroyo, et al. (hereinafter “Arroyo”) discloses a computer-implemented method for detecting text within an image (See for example, Figs.1-2 and 8-9),the computer-implemented method comprising: training, by a processor, a model to detect text within the image, with a plurality of synthesized noisy images containing text (See for example, paragraphs 0023 and 0025 or item 802, in Fig. 8); receiving, by the processor, an input image (See for example, paragraph 0032; and paragraph 0053 lines 1 – paragraph 0054, line 2); detecting, by the processor, text within the image, based on the trained model (See for example, paragraphs 0032-0034; and paragraph 0054, lines 3-6); generating, by the processor, one or more bounding boxes around the detected text (See for example, paragraph 0034; Fig. 7C; and paragraph 0054, lines 6-8); and masking, by the processor, one or more sections of the image outside of the bounding boxes (See for example, paragraph 0037; and paragraph 0054, lines 9-10).  While Arroyo at paragraphs 0030 and 0036 says: “In some examples, the text classification training circuitry 210 processes the text to reduce blurring, and/or errors associated with unrecognized symbols, errors derived from lower/upper case letters or dictionary-based corrections . . . . . ;  the OCR techniques can become hindered by other text near such bounding boxes and/or other text that might be printed on the products themselves. Such artifacts cause error and performance/speed degradation in the OCR process. Examples disclosed herein reduce such errors and improve OCR performance”, Arroyo does not expressly call for training the model with a plurality of noisy images.  The problem to be solved by this limitation therefore be regarded as how to train a model such as a neural network with noisy images with text to use for training purposes. Confronted with this mentioned problem the person skilled in the art would look for alternatives in the field of image/text detection (or reognition). The skilled person would therefore find Wang, et al. disclosing techniques, systems, and devices are described to train a text recognition system to recognize text in images. Text recognition systems are trained not only with synthetic images of a training dataset that include text perturbed by nuisance factors (e.g., noisy images), but also with clean images that include clean text (See for example, col. 1, lines 48-53. Additionally, applicant’s attention is invited to col. 10, line 62 – col. 11, line 15). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Wang, et al.  with Arroyo. The motivation for doing so is for no other to train the model using noisy images including text. Therefore, it would have been obvious to combine Arroyo with Wang, et al. to obtain the invention as specified in claim 1.
With regard to claim 2, the computer-implemented method of claim 1, wherein the model is based on a neural network architecture (See for example, paragraph 0023 of Arroyo).
With regard to claim 3, the computer-implemented method of claim 1, further comprising:
sending, by the processor, the masked image to an optical character recognition (OCR)
engine (See for example, paragraph 0054, lines 10-13 Arroyo).
With regard to claim 5, the computer-implemented method of claim 2, wherein the neural network architecture is a convolutional neural network architecture (See for example, paragraph 0023 of Arroyo).
Claim 8 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 8. Claim 8 distinguishes from claim 1 only in that it recites a computer program product for detecting text within an image, the computer program product comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media. Fortunately, Arroyo (See for example, 0045-0048) teaches this feature.
Claims 9, 10, and 12 are rejected the same as claims 2, 3, and 5 respectively. Thus, argument analogous to those presented above for claims 2, 3, and 5 are respectively applicable to claims 9, 10, and 12.
Claim 15 is rejected the same as claim 1 except claim 15 is a system claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 15.
 Claims 16 and 17 are rejected the same as claims 2 and 3 respectively except claims 16 and 17 are system claims. Thus, arguments similar to those presented above for claims 2 and 3 are respectively applicable to claims 16 and 17.
7. 	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo in view of Wang, et al. as applied to claims 1-3, 5, 8-10, 12, and 15-17 above, and further in view of Kopeykina, et al. (Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks).
8. 	With regard to claim 4, Arroyo (as modified by Wang, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference.  While Arroyo (as modified by Wang, et al.) discloses a generic OCR (See for example, paragraph 0054, lines 10-13), Arroyo (as modified by Wang, et al.) does not expressly call for wherein the OCR engine is based on a tesseract OCR engine. However, Kopeykina, et al. (See for example, Section II, subsection A) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kopeykina, et al. with Arroyo (as modified by Wang, et al.). The motivation for doing so is would at least allow the recognition of text on images using tesseract OCR engine (See for example Figure 1).  Therefore, it would have been obvious to combine Arroyo (as modified by Wang, et al.) with Kopeykina, et al. to obtain the invention as specified in claim 4.
Claim 11 is rejected the same as claim 4. Thus, argument similar to that presented above for claim 4 is applicable to claim 11.
Claim 18 is rejected the same as claim 4 except claim 18 is a system claim. Thus, argument similar to that presented above for claim 4 is applicable to claim 18.
9. 	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo in view of Wang, et al. as applied to claims 1-3, 5, 8-10, 12, and 15-17 above, and further in view of Abdishektaei, et al. (US 2020/0249306 A1).
10. 	With regard to claim 6, Arroyo (as modified by Wang, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference.   Arroyo (as modified by Wang, et al.) does not specifically call for wherein the neural network architecture is based on a Unet neural network architecture. However, Abdishektaei, et al. (See for example, item 500, in Fig. 5) teach this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Abdishektaei, et al. with Arroyo (as modified by Wang, et al.). The motivation for doing so is for no other reason than to train the image data using a Unet neural network architecture (See for example, paragraphs 0054-0055). Therefore, it would have been obvious to combine Arroyo (as modified by Wang, et al.) with Abdishektaei, et al. to obtain the invention as specified in claim 6.
Claim 13 is rejected the same as claim 6. Thus, argument similar to that presented above for claim 6 is applicable to claim 13.
Claim 19 is rejected the same as claim 6 except claim 19 is a system claim. Thus, argument similar to that presented above for claim 6 is applicable to claim 19.
11. 	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo in view of Wang, et al. and Abdishektaei, et al. as applied to claims 6, 13, and 19 above, and further in view of Han, et al. (US 2016/0328630 A1).
12. 	With regard to claim 7, Arroyo (as modified by Wang, et al. and Abdishektaei, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference.   Arroyo (as modified by Wang, et al. and Abdishektaei, et al. ) does not expressly call for slicing, by the processor, the image into a plurality of tiles (See for example, Fig. 5); applying, by the processor, one or more convolutions to a tile of the image; down sampling, by the processor, the one or more convolutions, wherein the down sampling is a max pooling operation; extracting, by the processor, features of the image, based on the down sampled convolutions; up sampling, by the processor, the extracted features of the image; and generating, by the processor, a segmentation map of the image based on the up sampling, wherein the segmentation map is a representation of the extracted features localized within the image. However, Han, et al. (See for example, paragraphs 0056-0058; and paragraphs 0066-0068) teach these features.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Han, et al. with Arroyo (as modified by Wang, et al. and Abdishektaei, et al.). The motivation for doing so is to determine and/or generate via a convolution network, a segmentation map of the of the image based on extracted features (See for example, Fig. 3 and the associated text).  Therefore, it would have been obvious to combine Arroyo (as modified by Wang, et al. and Abdishektaei, et al.) with Han, et al. to obtain the invention as specified in claim 7.
Claim 14 is rejected the same as claim 7. Thus, argument similar to that presented above for claim 7 is applicable to claim 14.
Claim 20 is rejected the same as claim 7 except claim 20 is a system claim. Thus, argument similar to that presented above for claim 7 is applicable to claim 20.
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2021/0150245 (See for example, paragraph 0012).
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665